                      Case 1:19-cr-00131-PAE Document 899 Filed 08/23/21 Page 1 of 1



                                        /$:2)),&(2)$17+21<&(&877,
                                              %URDGZD\6XLWH
                                             1HZ<RUN1HZ<RUN
                                               3KRQH  
                                                &HOO  
                                                )D[  
                                             DQWKRQ\FHFXWWL#JPDLOFRP


                                                       August 23, 2021

                 BY ECF
                 The Honorable Paul A. Engelmayer
                 United States District Court Judge
                 Southern District of New York
                 40 Foley Square
                 New York, New York 10007


                                   Re: United States v. Justin Rivera; 19 Cr. 131 (PAE)

                 Dear Judge Engelmayer:

                        We write pursuant to the Court’s endorsement of MCC New York’s request to no
                 longer permit Mr. Rivera from using his laptop now that the trial is concluded. After
                 conferring with Mr. Rivera, he is requesting continued use of his laptop to review
                 discovery and assist in preparing his appeal.

                             Mr. Rivera is facing a discretionary life sentence. As such, and as he has done
                    both prior to after the trial, Mr. Rivera continues to actively work on his case. He desires
                    to continue to review material so that he can use his time productively so that he can
                    meaningfully assist incoming appellate counsel. While MCC New York explains that
                    Mr. Rivera can review discovery in his housing unit now that there are less restrictions,
                    there is no private setting in which he can do so. Further, it cites no other reasons, such
                    as those related to security or improper use, as to why Mr. Rivera should no longer have
                    access to his laptop. Accordingly, we respectfully request that he be permitted to
                    continue to have access to his laptop so that he may review discovery and assist in
                    preparing his appeal.
---------------------------------------------------------------
DENIED. Mr. Rivera has repeatedly violated BOP
rules, including with respect to the use of                         Respectfully submitted,
contraband cellphones; cannot be trusted to limit his
use and dissemination of materials on a laptop to
permitted uses; and, having been convicted at trial,                       /s/
no longer requires laptop access in his cell in order
to prepare for an upcoming trial. The Clerk of Court                Anthony Cecutti
                                                                    Jennifer Louis-Jeune
is requested to terminate the motion at Dkt. No.
                                                                    Anna Sideris
898.      SO ORDERED.                           8/23/2021

                       
                     __________________________________
                           PAUL A. ENGELMAYER
                           United States District Judge
